Citation Nr: 0617290	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, L5-S1, currently rated 
as 40 percent disabling.  

2.  Entitlement to service connection for rheumatoid 
arthritis. 

3.  Entitlement to service connection for a compression 
fracture of the spine.  

4.  Entitlement to service connection for a psychiatric 
disability other than schizoaffective disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizoaffective 
disorder.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1992 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the No. Little Rock, Arkansas, Department Veterans Affairs 
(VA) Regional Office (RO).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  

In a VA Form 9, received in June 2004, the veteran 
specifically contended that his back disability prevented him 
from working.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

The appeal is remanded to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In a February 2004 rating decision, the RO denied service 
connection for a compression fracture of the spine, 
rheumatoid arthritis, entitlement to service connection for a 
psychiatric disability; and a total rating due to individual 
unemployability.  In April and June 2004, the veteran 
submitted Form 9s addressing these issues.  The veteran's 
representative has argued that the veteran intended these 
statements to be notices of disagreement with the February 
2004 rating decision.  

The RO has not issues a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); see Manlincon v. West, 12 
Vet. App. 238 (1999).

The issue of entitlement to service connection for a 
compression fracture is inextricably intertwined with the 
evaluation of the lumbosacral strain with degenerative disc 
disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) 
(providing that a 10 percent rating will be added, not 
combined when there are fracture residuals manifested by 
demonstrable vertebral deformity, and higher rating for other 
residuals).

Accordingly, this case is REMANDED for the following:

1.  Issue a statement of the case on the 
issues of entitlement to service 
connection for a compression fracture of 
the spine; rheumatoid arthritis; and a 
psychiatric disability (including 
consideration of the question of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for schizoaffective disorder); 
and for a total rating based upon 
individual unemployability.  The RO 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.

2.  Readjudicate the claim for an 
increased rating for lumbosacral strain 
with degenerative disc disease, L5-S1.  
If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




